
	
		II
		112th CONGRESS
		2d Session
		S. 2909
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Merkley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require closing costs to be paid by the enterprises
		  with respect to certain refinanced mortgage loans, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rebuilding Equity Act of
			 2012.
		2.Rebuilding equity
			 program
			(a)In
			 generalThe Federal National Mortgage Association and the Federal
			 Home Loan Mortgage Corporation (in this Act referred to as the
			 enterprises) shall each establish a voluntary program for
			 borrowers who qualify for the Home Affordable Refinance Program carried out by
			 the enterprises, in which the enterprises shall pay for the closing costs
			 associated with applying for and receiving the refinancing when the borrower
			 agrees to refinance into a fully amortizing loan with a term of not longer than
			 20 years.
			(b)InclusionsClosing
			 costs covered by this section shall include—
				(1)application
			 fees;
				(2)credit check
			 costs;
				(3)title search
			 costs; and
				(4)attorneys’ fees
			 associated with closing the transaction, other than attorneys’ fees associated
			 with disputes arising out of the transaction or otherwise ancillary to closing
			 the transaction.
				
